Appellant was convicted of misdemeanor theft. The record is before us without a statement of facts or bill of exceptions. There is a statement of the defendant filed on the 18th of February, in which is stated many things, which can not be considered. It is a matter not even sworn to nor approved by the court. It seems to be in the nature of a history of the case from his viewpoint during the progress of the trial. There is no evidence introduced to sustain it. The exceptions which he states were taken are not in the record. The matter is in such condition that it can not be considered. Nothing in it is verified in any way or undertaken to be verified, except by the unsworn statement of the defendant, who seems to have acted as his own attorney. As the case is before us there is nothing we can review.
The judgment will, therefore, be affirmed.
Affirmed.
[Rehearing denied June 23, 1915. — Reporter.] *Page 146